Por cuanto, el 10 de junio de 1932 la parte apelada solicitó la desestimación del recurso por no haberse radicado en tiempo la trans-cripción y por ser frívolo; y
Por cuanto, señalada la vista de la moción para el once de julio, fué suspendida a petición del apelante, y señalada nuevamente para el 14 -de noviembre actual, el apelante dejó de comparecer; y
Por cuanto, de la certificación acompañada de la moción resulta que la apelación se interpuso el 15 de febrero de 1932, sin que exista en tramitación pliego alguno de excepciones, exposición del caso o *1004transcripción de evidencia, pues concedida al apelante nna última prórroga que vencería el 31 de mayo de 1932 para archivar la trans-cripción, no la presentó ni hizo gestión alguna nueva en el recurso:
PoR TANTO, vista la sección 59 del Reglamento de esta corte y la jurisprudencia aplicable, se desestima, por abandono, el recurso.